Citation Nr: 0410234	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-12 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a 
January 2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.

In June 2002, the veteran filed a Notice of Disagreement with the 
January 2002 RO determination which granted service connection for 
PTSD and assigned a disability rating of 30 percent.  The veteran 
stated that he disagreed with the rating assigned and the 
effective date assigned.  A Statement of the Case was issued in 
March 2003 which addressed the issue of a rating increase; 
however, with regard to the issue of the effective date assigned, 
the RO failed to provide the veteran with a summary of the 
applicable laws and regulations, with appropriate citations, and a 
discussion of how such laws and regulations affect the 
determination.  Additionally, the Supplemental Statement of the 
Case issued in April 2003 also did not address the issue of an 
earlier effective date.  The RO has not yet issued a Statement of 
the Case addressing the issue of an earlier effective date.  
Accordingly, the Board does not yet have jurisdiction to address 
this claim and a remand to the RO for this action is necessary.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the 
matter is Remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

As detailed in the introduction portion of this decision, the 
veteran has submitted a Notice of Disagreement with the effective 
date assigned to his PTSD initial disability rating.  A Statement 
of the Case addressing this matter has not been issued.  According 
to the Court, a remand for this action is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of a higher initial rating for PTSD is inextricably 
intertwined with the issue of an earlier effective date.  Thus, 
that issue is not ready for final appellate action.  

To ensure full compliance with due process requirements, the case 
is remanded for the following:

1.  The RO should issue a Statement of the Case to the veteran 
addressing the issue of entitlement to an earlier effective date 
for service connection for PTSD.  The Statement of the Case should 
include all relevant law and regulations pertaining to the claim, 
as well as a discussion of the relevant provisions of the Veterans 
Claims Assistance Act of 2000.  The veteran must be advised of the 
time limit in which he may file a substantive appeal.  38 C.F.R. § 
20.302(b) (2003).

2.  Upon a finding by the RO regarding an earlier effective date 
for PTSD, the RO should readjudicate the veteran's claim of 
entitlement for an initial compensable rating for PTSD.  If the 
determination of this claim remains unfavorable to the veteran, 
the RO must issue a Supplemental Statement of the Case and provide 
him a reasonable period of time in which to respond before this 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





